Exhibit 10.41

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2006

 

Annual Retainer

   Amount

Service as Director

   $80,000 ($40,000 cash; $40,000 stock)

Eligible and New Directors

   $40,000 stock

Service as Audit Committee or Compensation, Governance and Nominating Committee
Chair

   $15,000

Service as Finance and Risk Oversight Committee Chair

   $ 5,000

Meeting Fees

  

Board meetings

   $2,000 per meeting

Audit and Compensation, Governance and Nominating Committee meetings

   $2,000 per meeting

Finance and Risk Oversight Committee meetings

   $1,500 per meeting